February 15, 2008


Mr. Jeffery T. Nobles
Beirne Maynard & Parsons, L.L.P.
1300 Post Oak Blvd, Suite 2500
Houston, TX 77056-3000
Mr. Jack G. Carnegie
Jones Day
717 Texas Avenue, Suite 3300
Houston, TX 77002-2900

RE:   Case Number:  03-0647
      Court of Appeals Number:  09-02-00072-CV
      Trial Court Number:  B163-124A

Style:      EVANSTON INSURANCE COMPANY
      v.
      ATOFINA PETROCHEMICALS, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  The  opinion  and  judgment  issued
May 5, 2006 are withdrawn.  The Motion to Dismiss  Petition  for  Review  as
Improvidently Granted is denied.  The Joint  Motion  for  Oral  Argument  on
Rehearing is dismissed as moot.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Carol Anne Flores|
|   |                     |
|   |Ms. Lolita Ramos     |
|   |Mr. R. Kinnon Goleman|
|   |                     |
|   |Mr. George S.        |
|   |Christian            |
|   |Ms. Virginia K.      |
|   |Hoelscher            |
|   |Mr. Robert M. Roach  |
|   |Jr.                  |
|   |Mr. Thomas D. Caudle |